STEPHENS, P. J.
Honorable Benjamin F. Bledsoe, for many years a distinguished judge of the superior court, *651and later judge of tbe United States District Court, obliged tbe litigants and tbe presiding judge of tbe Superior Court of Los Angeles County by accepting appointment as a pro tempore judge to try tbe case of Mabel P. Anderson et al., Plaintiffs, v. City Railway Company et al., Defendants, pending in tbe said superior court. Tbe case was tried without a jury, judgment was duly rendered and entered and thereafter a motion for a new trial was made and granted. Tbe order granting tbe new trial was appealed and this appeal was subsequently dismissed.  A motion was made in the Superior Court of Los Angeles County to vacate tbe order granting tbe new trial and this motion, it is conceded, will be beard by Judge Bledsoe under his continuing authority as judge pro tempore unless we issue tbe writ of prohibition preventing it. Judge Bledsoe responds by filing a demurrer on tbe ground that no cause has been stated, and this pleading was treated at tbe argument as a return. Tbe point raised is conceded by all concerned as wholly legal in nature and in no sense as an aspersion upon tbe ability or integrity of the distinguished respondent.
We think tbe demurrer must be sustained. The authority of the appointment continues until the final disposition of tbe ease. (Const, of Cal., art. YI, sec. 5, as amended November 6, 1928.) The fact that tbe order granting tbe new trial has become final so far as a direct appeal therefrom is concerned is wholly immaterial.
Tbe alternative writ is discharged and the peremptory writ is denied.
Craig, J., and Desmond, J., concurred.